DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the method for facilitating positioning determination" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " the method for facilitating positioning determination " in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8, 10, and 12 mentions first and second nodes throughout, however, it appears they are incorrectly interchanged in some instances.
Claim 7 recites the limitation "the initiating mode" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the position-related determination procedure" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the responding node" on page 30, lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Gutierrez et al., US Patent Application Publication Number 2015/0049716 (hereinafter Gutierrez)
	Regarding claims 1, 7 and 13, Gutierrez discloses a method performed by a first node in a Wi-Fi communication network [paragraph 0041], the method comprising: sending, to a second node in the Wi-Fi communication network, information of a first plurality of frequency bands over which the first node is able to communicate [paragraphs 0080-0086]; receiving second information from the second node, the second information being related to a second number of frequency bands over which the second node is able to communicate [paragraph 0087]; and triggering start of a position-related determination procedure based on the received second information so that the position-related determination procedure is performed over at least one frequency band that occurs in both the first plurality of frequency bands and the second number of frequency bands [paragraphs 0087-0088].
	Regarding claims 2, 8, and 14, Gutierrez discloses wherein the position-related determination procedure is a measurement exchange phase of a Fine Time Measurement (FTM) procedure, and the information of the first plurality of frequency bands over which the first node is able to communicate is sent in an FTM parameters field format [paragraph 0086].
	Regarding claims 3, 9, and 15, Gutierrez discloses wherein the information of the first plurality of frequency bands is sent in bits of the FTM parameters field format, dedicated for the information of the first plurality of frequency bands [paragraph 0086].
	Regarding claims 6, 12, and 16, Gutierrez discloses wherein the received second information is the information of the second number of frequency bands over which the second node is able to communicate [paragraph 0087].
	Regarding claim 17, Gutierrez discloses wherein the position-related determination procedure is a measurement exchange phase of a Fine Time Measurement (FTM) procedure and wherein the first node is configured to receive the information of the second number of frequency bands over which the second node is able to communicate in an FTM parameters field format [paragraph 0086].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,172,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claims 1, 7, and 13, are taught in patented claims 1, 7, and 13, respectively.  The instant claims are slightly broader in that they omit the limitations of sending a request to start a position-related determination procedure and refer to the nodes as first and second nodes, rather than initiating and responding nodes of the patent.  Instant dependent claims 2, 8, and 14 are taught in patented claims 2, 8, and 14, respectively.  Instant dependent claims 3, 9, and 15 are taught in patented claims 3, 9, and 15, respectively.  Instant dependent claims 4 and 10 are taught in patented claims 4 and 10, respectively.  Instant dependent claims 5 and 11 are taught in patented claims 5 and 11, respectively.  Instant dependent claims 6, 12, and 16 are taught in patented claims 6, 12, and 16, respectively.  Instant dependent claim 17 is taught in patented claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
October 4, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644